Exhibit 10.7

 

Hudson Highland Group

 

May 6, 2003

 

Rick Gray

1028 W. Monroe Street

Chicago, IL 60607

 

Dear Rick:

 

We are pleased to confirm our offer of employment to you for the position of
Vice President, Marketing at Hudson Highland Group, Inc. (“HHGP” or the
“Company”), in our Chicago office. This position will report to Jon Chait. Many
of the job requirements for this position were discussed with you during the
interview process, and I hope you find this position to be both challenging and
rewarding. The terms of employment are as follows:

 

Compensation

 

As discussed, your annualized base salary will be $215,000.00, which shall be
paid semi-monthly at a rate of $8,958.33. In addition, within 30 days of your
official start date you will receive a sign-on bonus of $20,000. As a member of
the senior management team you will be eligible to receive an annual performance
bonus that will be outlined for you within 45 days of your hire date. The
uncapped bonus will be based on annual profit targets. Any compensation plan
specific to your division can be changed at the company’s sole discretion at any
time.

 

We will recommend to the Compensation Committee of the Board of Directors that
within one month of your first day of employment with us, you be granted options
to purchase an aggregate of 9,000 shares of HHGP Common Stock, which is
comparable and consistent with other executives at your level. These options
will be subject in all respects to HHGP’s standard option agreement which
includes, among other things, a 3-year vesting schedule (50% after the first
year; an additional 25% after the second year; an additional 25% after the third
year) and is subject to continued employment, which agreement must be signed and
returned by you. This agreement also allows for immediate vesting of all
outstanding options upon a change in control as defined by the plan. The strike
price per share shall be equal to the NASDAQ closing price on the date the
options were granted by HHGP’s Compensation Committee.

 

In addition, we will recommend to the Compensation Committee of the Board of
Directors that within one month of your first day of employment with us, you be
granted 3,000 shares of HHGP restricted stock, which is comparable and
consistent with other executives at your level. These shares will be subject in
all respects to HHGP’s standard restricted stock agreement which includes, among
other things, a 3-year vesting schedule (50% after the first year; an additional
25% after the second year; an additional 25% after the third year) and is
subject to continued employment, which agreement must be signed and returned by
you. This agreement also allows for immediate vesting of all outstanding stock
upon a change in control as defined by the plan.



--------------------------------------------------------------------------------

Compensation upon Termination

 

It is understood and agreed that in the event that this agreement is terminated
by the Company other than for Cause (as defined below), subject to the execution
and delivery of the Company’s then current form of separation agreement and
general release applicable to similarly situated employees and (ii) the
expiration of any rescission period provided thereby (without the rescission
having been exercised), you shall, as your sole and exclusive remedy, be
entitled to receive as severance your then applicable base salary hereunder for
a period of twelve months, payable in regular installments in accordance with
the Company’s applicable payroll practice for salaried employees. “Cause” shall
mean the occurrence of any one or more of the following events: (i) your willful
failure or gross negligence in performance of your duties or compliance with the
reasonable directions of the CEO or the Designee that remains unremedied for a
period of ten (10) days after the CEO or the Designee has given written notice
specifying in reasonable detail your failure to perform such duties or comply
with such directions; (ii) your failure to comply with a material employment
policy of or contractual obligation to the Company that remains unremedied for a
period of ten (10) days after the CEO or the Designee has given written notice
to you specifying in reasonable detail your failure to comply; or (iii) your
commission of (a) a felony, (b) criminal dishonesty or (c) fraud. You
acknowledge that the Company may deduct from amounts payable to you under this
agreement any tax withholdings and payments, if any, required by law to be so
deducted.

 

Benefits

 

You will be eligible to participate in available benefit programs for medical,
dental, life, STD, LTD, AD&D, flex spending and 401(k) according to the terms,
conditions and eligibility requirements set forth in the Company manual and/or
individual plan provisions. All benefits excluding 401(k) are effective the
first of the month following your start date, provided all enrollment forms are
submitted to the benefits department prior to your eligibility date. 401(k) is
effective the first of the month following three months of service. In addition,
a benefits summary is enclosed for your review.

 

All employees will receive a performance review once a year.

 

The Company will provide you with 4 weeks of paid vacation per year. Personal
days and sick days are also available, and are outlined in the employee
handbook. I hope that you will avail yourself of all that the Company has to
offer.

 

Conditions of Employment

 

  1. At Will Employment

 

Your employment with Hudson Highland Group (the “Company”), is scheduled to
commence no later than May 19, 2003. To prevent any misunderstandings between
us, this letter will supersede any discussions or written documents between us
or between you and any other representative of the company regarding your
employment. This letter sets forth the entire understanding between us regarding
your employment, and may not be amended or modified except by a document in
writing signed by both of us. Please understand that while it is our hope and
belief that our relationship will be a long one, this is an offer of employment
on an “at will” basis. Nothing in this letter should be construed as creating
any other type of employment relationship.

 

2



--------------------------------------------------------------------------------

  2. Confidentiality, non-solicitation and work product assignment, and mutual
agreement to arbitrate claims

 

Due to the nature of our business and in an effort to protect both you, our
clients and the Company, the Company requires all employees to sign a
confidentiality, non-solicitation and work product assignment agreement, and
mutual agreement to arbitrate claims agreement prior to the commencement of
employment. The employment offer is contingent upon the execution and return of
this agreement. The agreement is enclosed for your review and signature.

 

  3. Employment Eligibility

 

Finally, we are required by federal law to examine documentation of your
employment eligibility. On your first day of work, please bring with you
evidence of your U.S. citizenship or proof of your legal tight to work in the
US. The list of acceptable documents is enclosed.

 

We are excited that you are joining our team, and we look forward to confirming
your start date. You are welcome to call me anytime with questions at (212)
351-7205.

 

At this time, I would also like to take the opportunity to invite you to the
senior management meeting that will be taking place in New York City on May 20th
and 21st.

 

Kindly acknowledge your acceptance of this offer by signing and dating this
letter and returning via fax along with the confidentiality/non-solicitation
agreement and the arbitration agreement to: Human Resources (917) 256-8546. This
offer shall remain effective until one week after the above date.

 

Sincerely,

/s/    Margaretta Noonan        

--------------------------------------------------------------------------------

Margaretta Noonan

EVP, Global Human Resources

 

Accepted by:

       

/s/    Rick Gray        

        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Rick Gray       HR Name and Title

5/6/03

       

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Date       Date

 

3